Citation Nr: 0313316	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right elbow injury with ulnar neuropathy, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine with multiple disc 
bulging, spasms and headaches, currently evaluated as 20 
percent disabling.



6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1994.  

These matters come before the Board of Veterans Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 1998 the Board disposed of several matters on appeal 
and remanded the issues reported on the title page for 
further development and adjudicative action.  

In October 2002 the RO completed its most recent adjudicative 
actions and returned the case to the Board for further 
appellate review.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters and developmental 
deficiencies continue to exist, requiring a second remand of 
these issues on appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The most recent supplemental statement of the case (SSOC) of 
October 2002 does not address the VCAA.  The previous SSOCs 
were furnished prior to the enactment of the VCAA.  The Board 
attempted to correct this deficiency by sending the veteran a 
letter in March 2003, which advised the veteran of the notice 
requirements of the VCAA, regarding the disabilities 
currently at issue.  Notwithstanding this fact, the RO's 
failure to address the VCAA in its October 2002 SSOC, or 
elsewhere in the claims file, amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  




Moreover the RO's October 2002 remand discussion of the 
reasons and bases in adjudicating the veteran's claims for 
increased ratings for his right elbow disorder, right knee 
disorder and hemorrhoids disorder did not address any of the 
findings from VA examinations conducted in May and June 2002. 

Regarding the findings from the May 2002 VA general 
examination, the hemorrhoid examination appeared to be 
cursory, and it did not appear to comply with the Board's 
July 1998 remand request asking for a gastrointestinal 
examination to ascertain the extent and severity of the 
hemorrhoids found.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the cervical spine, the Board notes that effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Due to this 
revision, another VA examination of the cervical spine is 
necessary to afford examination of this disorder pursuant to 
these revised criteria.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should afford the veteran a 
gastrointestinal examination in order to 
determine the current extent and degree 
of severity of his hemorrhoids.  

The claims file and a separate copy of 
this remand as well as a separate copy of 
the Board's July 1998 remand must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies should be undertaken, and 
all medical issues for which the Board 
requested a response or commentary should 
be addressed.

4.  The RO should make arrangements with 
the appropriate specialists for the 
veteran to be afforded the following 
examinations:  An orthopedic examination 
by an orthopedic surgeon and a 
neurological examination by a neurologist 
or other appropriate available medical 
specialists to ascertain the current 
nature and extent of severity from 
degenerative disc disease of the cervical 
spine.  The neurological specialist 
should also evaluate the veteran to 
ascertain the current nature and extent 
of severity of his headaches.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and 
the previous as well as revised criteria 
under 38 C.F.R. § 4.71a; Diagnostic Code 
5293(to both examiners); and 38 C.F.R. 
§ 4.124(a); Diagnostic Code 8100(to the 
neurologist) and a separate copy of this 
remand must be made available to the 
examiners for review prior and pursuant 
to conduction and completion of the 
examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  

The examiners should be asked to measure 
active and passive ranges of spinal 
motion in degrees, and describe any found 
functional loss that is due to pain, 
including, but not limited to, 
restriction in range of motion due to 
pain.  

The examiners should also address the 
following: (1) Whether the evidence shows 
current disc disease and at what levels.  
(2) If disc disease is present in more 
than one cervical segment, and provided 
the effects in each segment are distinct, 
describe the nature and extent of any 
orthopedic and/or neurological 
manifestations or incapacitating episodes 
are present.  (3) Regarding any 
neurological manifestations shown in any 
area, describe the area or body part 
affected and provide an opinion as to the 
severity of the manifestations to include 
whether such manifestations more closely 
resemble neuritis, neuralgia, or 
paralysis, either incomplete or complete.  
(4) The examiners should also note 
whether disc disease is manifested by (i) 
sciatic neuropathy, (ii) characteristic 
pain, (iii) demonstrable muscle spasm, 
(iv) absent ankle jerk, or (v) other 
neurological findings appropriate to site 
of diseased disc; and (vi) the frequency 
and duration of symptomatic episodes; (5) 
An opinion should also be given as to 
whether there is any muscle atrophy or 
other indications of disuse; and (6) It 
should also be ascertained whether the 
veteran's subjective complaints are 
consistent with and supported by 
objective findings.  Any necessary tests 
or studies should be undertaken and the 
claims files should be reviewed by the 
examiner.   The neurological examiner 
should address the criteria under 
38 C.F.R. § 4.124(a); Diagnostic Code 
8100, in evaluating the veteran for 
headaches.  

All findings should be reported in detail 
and the basis for any opinion should be 
given.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential is addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal should be furnished, to include 
discussion of the VCAA, and the revised Diagnostic Code 5293.  

The SSOC should also include a discussion of evidence 
received since the most recent SSOC, and should also address 
the findings from the VA examinations conducted in May and 
June 2002.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	
	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


